 1                                                                    U.S. District Judge Richard A. Jones
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
10
                                                                    NO.    CR19-035RAJ
11    UNITED STATES OF AMERICA,

12                              Plaintiff,                          ORDER GRANTING LEAVE
                                                                    TO FILE OVERLENGTH
13                         v.
                                                                    RESPONSE BRIEF
14    RHETT IRONS,

15                              Defendant.

16
17          The Court, having reviewed the United States’ Unopposed Motion for Leave to
18 File Overlength Brief, and finding good cause, enters the following order:
19          IT IS HEREBY ORDERED that the Motion (Dkt. #111) is GRANTED. The
20 United States may file its Response to Defendant’s Motion to Dismiss (Dkt. #105) in
21 excess of 12 pages, but not more than 15 pages.
22          DATED this 24th day of October, 2019.
23
24                                                                A
25                                                                The Honorable Richard A. Jones
26                                                                United States District Judge

27
28
     Order Granting Leave to File Overlength Response Brief - 1                     UNITED STATES ATTORNEY
                                                                                    700 STEWART STREET, SUITE 5220
     United States v. Rhett Irons, et al, CR19-035RAJ
                                                                                      SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
